Citation Nr: 1829249	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, depression, and schizophrenia.

3.  Entitlement to service connection for right leg cellulitis, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for a sleep disorder including sleep apnea, as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for heart disease, including coronary artery disease, myocardial infraction and arrhythmia, as secondary to an acquired psychiatric disorder.

6.  Entitlement to service connection for hypertension, as secondary to an acquired psychiatric disorder.

7.  Entitlement to service connection for peripheral vascular disease, as secondary to an acquired psychiatric disorder.

8.  Entitlement to service connection for hypothyroidism, as secondary to an acquired psychiatric disorder.

9.  Entitlement to service connection for diabetes mellitus, type II, as secondary to an acquired psychiatric disorder.

10.  Entitlement to service connection for migraine headaches, as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserve and had active duty for training (ACDUTRA) from August 7, 1980 to October 30, 1980 and March 15, 1981 to March 28, 1981.  He also had various periods of inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Marine Corp Reserve from November 17, 1979 to August 5, 1986.  The record contains no information regarding ACDUTRA or INACDUTRA beyond February 25, 1983.  On remand, the Veteran's complete dates of service, to include all periods of ACDUTRA and INACDUTRA, between November 1979 and August 1986 should be verified.  Further, his complete service treatment records, to include all Marine Corp Reserve records, dated from November 1979 to August 1986 should be obtained.

The Veteran should also be scheduled for an additional VA examination concerning his claim for service connection for a psychiatric disorder.  Further, additional VA, private, and Social Security Administration (SSA) records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Verify the Veteran's complete dates of service, to include all periods of ACDUTRA and INACDUTRA, between November 1979 and August 1986.

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include all Marine Corp Reserve treatment records, dated from November 1979 to August 1986.

3.  Make arrangements to obtain the Veteran's complete treatment records from the VA Boston Healthcare System, including from the Jamaica Plain facility.

4.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

5.  Make arrangements to obtain the Veteran's complete treatment records from Adcare in Woburn, MA.

6.  After receipt of the above records, schedule the Veteran for a VA psychiatric examination. The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed. The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

After reviewing the file, obtaining a complete history pertinent to the Veteran's claimed condition, and examining the Veteran, the examiner must render an opinion as to the following:

 (a) Identify all psychiatric diagnoses attributed to the Veteran (i.e., PTSD, anxiety, depression, schizophrenia, etc.) 

(b) As to EACH diagnosed psychiatric disorder, determine whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include any verbal and/or physical abuse by the Veteran's drill instructor and other servicemembers. 

(c) If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between the Veteran's claimed stressor of being verbally and/or physically abused by his drill instructor and other servicemembers.  The examiner must also assess whether there are indications or "markers" that a personal assault occurred in service, and, if so, the likelihood that the Veteran's PTSD is related to this assault.  

The Veteran's PTSD has been attributed to a childhood incident when he witnessed his father kill another man, as well as to physical and verbal abuse by his father.  See Treatment record dated July 23, 2012, by J.B. and VA PTSD examination report dated in March 2013.  If the VA examiner determines that these childhood incidents are the cause(s) of the Veteran's PTSD, he/she should provide an opinion as to whether the in-service incidents described by the Veteran are also cause(s) of his PTSD, and if so, to what extent.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  After receipt and review of the additional records, perform any additional development deemed necessary - including VA examinations/opinions for the Veteran's other claims on appeal - if warranted.

8.  Finally, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


